Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
	This application is in condition for allowance except for the following formal matters: 
						Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore 
	“a straight line”, “connection points” in the limitation of “a straight line connecting connection points, at which the two feeding posts corresponding to one of the two differential feeding ports are connected to the first metal plate”, and  
	“a straight line” , “connecting points” in the limitation of “a straight line connecting connection points, at which the two feeding posts corresponding to the other one of the two differential feeding ports are connected to the first metal plate, to allow the antenna device to generate orthogonal polarization” in claim 1 must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Reasons for Allowance
Claims 1-12 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	A closet prior art Channabasappa (US 7,486,239), discloses an antenna device, comprising: a first metal plate; 5a second metal plate spaced apart from and parallel to the first metal plate in a normal direction of the first metal plate; a feeding plate provided with two differential feeding ports; However, the prior art fails to teach a plurality of parasitic posts, wherein each of the plurality of parasitic posts has one end electrically connected to the first metal plate and facing away from the second metal plate, and the other end in no electrical connection; 10four feeding posts, wherein each of the four feeding posts has one end electrically connected to the first metal plate and facing away from the second metal plate; and each of the two differential feeding ports is electrically connected to two of the four feeding posts through a differential feeding wire, 15wherein a straight line connecting connection points, at which the two feeding posts corresponding to one of the two differential feeding ports are connected to the first metal plate, is orthogonal to a straight line connecting connection points, at which the two feeding posts corresponding to the other one of the two differential feeding ports are connected to the first metal plate as defined in claim 1.
	Claims 2-12 are allowed because they depend on the allowed claim 1.
						Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached from 9AM to 6PM ET on Monday & Thursday &Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 11, 2022							


/TRINH V DINH/
for Trinh V Dinh, Patent Examiner of Art Unit 2845